Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 28, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143210 & (20)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 143210
                                                                   COA: 302122
                                                                   Wayne CC: 09-013635-FC
  CALVIN HARPER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 19, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 28, 2011                  _________________________________________
         t0921                                                                Clerk